UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-52143 CrowdGather, Inc. (Exact name of registrant as specified in its charter) Nevada 20-2706319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20300 Ventura Blvd. Suite 330, Woodland Hills, California 91364 (Address of principal executive offices) (Zip Code) (818) 435-2472 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As ofMarch 17, 2010, there were39,059,872 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements CROWDGATHER, INC. FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 TABLE OF CONTENTS Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 2 CROWDGATHER, INC. CONDENSED BALANCE SHEETS ASSETS January 31, 2010 (Unaudited) April 30, 2009 Current assets Cash $ $ Accounts receivable - Prepaid expenses and deposits Total current assets Property and equipment, net of accumulated depreciation of $54,194 and $29,086, respectively Intangible assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Accrued interest Income taxes payable - Unearned revenue - Note payable - Convertible notes payable Total current liabilities Stockholders’ equity Common stock, $0.001 par value, 975,000,000 shares authorized, 40,944,818 and 40,684,818 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to financial statements 3 CROWDGATHER, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 UNAUDITED Three Months Ended January 31, Nine Months Ended January 31, Revenue $ Operating expenses ) Loss from operations ) Other income (expense): Interest income - Interest expense ) Interest expense, debt discount amortization ) - ) - Loss on extinguishment of debt - - ) - Other income (expense), net ) Net loss before provision for income taxes ) Provision for income taxes - - Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding- basic and diluted 40,558,894 40,589,818 Net loss per share – basic and diluted $ ) $ ) $ ) $ ) See accompanying notes to financial statements 4 CROWDGATHER, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 31, 2 UNAUDITED Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock-based compensation Stock issued for services Amortization of debt discount - Loss on extinguishment of debt - Changes in operating assets and liabilities: Accounts receivable ) - Prepaid expenses and deposits Security deposits - Accounts payable and accrued expenses Unearned revenue ) - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Deposit in escrow - Purchase of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of common stock - Proceeds from issuance of debt Repayment ofdebt ) - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ Supplemental disclosure of cash flow information: Cash paid for: Interest $
